Title: To Thomas Jefferson from Peter Stephen Duponceau, 23 March 1821
From: Duponceau, Peter Stephen
To: Jefferson, Thomas


 Dear Sir
Philada
23d March 1821
I had the honor some time ago of introducing to you Mr L. C. Vanuxem, a young American Mineralogist, whom you had the goodness to receive at your House with Dr Cooper. Being a Candidate for the professorship of Chemistry & Mineralogy in the new University at Charlotte ville, his father has requested that I would write to you on his behalf. As you have had an opportunity of Seeing the young Gentleman, you have no doubt, formed a Correct opinion of his merits, & where you have been able to judge for yourself, recommendation seems to be of little use; for, if you think him entitled to the station by his merit, he will Surely receive your vote & influence; Should you think otherwise, I should expect to Solicit them in vain. Nevertheless, the great interest I feel for this amiable young Man induces me to comply with his father’s request which will at least recall him to your remembrance. I am not a judge of his acquired knowledge, but I have witnessed that uncontrolable bent towards the Course of Studies he has pursued, which has distinguished him from his infancy, and which you well know is the stamp of genius which Nature affixes on those whom She means to excel in Some particular Science or Art. I beg leave, therefore, to join my weak recommendation, to the more powerful ones which no doubt you will receive on his behalf. Dr Cooper, I understand, thinks very highly of his talents, & I have no doubt that he will second his application for the honor that he means to Solicit. I shall be much mistaken, if that application should be successful, if the Trustees of the University of Virginia will not have frequent reason to rejoice at the discernment they will have displayed in appointing him.I have the honor to be With the greatest veneration & respectDear SirYour most obedt hume servtPeter S. Du Ponceau